                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


TERRANCE WILSON,                                )
                                                )
                          Movant,               )
                                                )
            vs.                                 )          Case No. 4:19-CV-3396 CDP
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
                           Respondent.          )

                              MEMORANDUM AND ORDER

       This matter is before the Court upon movant’s motion for leave to proceed in forma

pauperis. Also before the Court are movant’s motions for leave to file an overlength

memorandum in support of his motion to vacate. The Court will grant movant’s motions to file

an overlength supporting memorandum and deny movant’s motion for leave to proceed in forma

pauperis.

       On December 23, 2019, the Office of the Clerk received and filed movant’s motion to set

aside, correct, or vacate sentence pursuant to 28 U.S.C. § 2255 and a motion to proceed in forma

pauperis. Because there is no filing fee for a § 2255 motion, movant need not be granted in forma

pauperis status in order to maintain this action. See Rule 3, Advisory Committee Notes of the

Rules Governing Section 2255 Proceedings. Thus, to the extent that movant is seeking leave to

initiate this action in forma pauperis, his request is moot. Although movant has sought

appointment of counsel in this matter, the Court has denied his request at this time. Movant’s

motion to proceed in forma pauperis will therefore be denied.

       Accordingly,

       IT IS HEREBY ORDERED that movant’s motion for leave to proceed in forma

pauperis [Doc. #2] is DENIED, without prejudice.
      IT IS FURTHER ORDERED that movant’s motions for leave to file an overlength

memorandum in support of his motion to vacate [Doc. #3 and #4] are GRANTED.

      Dated this 2nd day of January, 2020.




                                             CATHERINE D. PERRY
                                             UNITED STATES DISTRICT JUDGE
